 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                                     DISTRICT OF NEVADA
 7   UNITED STATES OF AMERICA,                        Case No.: 3:11-cr-142-MMD-CBC
 8
                   Plaintiff,
 9                                                    Case No. 3:18-cr-105-HDM-WGC
     vs.
10
     CLIFTON JAMES JACKSON,
11                                                    REASSIGNMENT ORDER
               Defendant
12

13

14                 The presiding District Judges in these actions have individually and

15   collectively determined that these actions are related and that there is good cause to
16   reassign them to one District Judge pursuant to Local Rule 42-1(b). Additionally,
17
     transfer will promote judicial efficiency, avoid duplicative filings by the parties, and will
18
     not result in prejudice to the parties.
19

20                 Accordingly, it is hereby ordered that Case No. 3:11-cr-00142-MMD-CBC

21   is reassigned to District Judge Howard D. McKibben and Magistrate Judge Carla
22   Baldwin Carry, and all future pleadings must bear Case No. 3:11-cr-00142-HDM-CBC.
23
                   Dated this 13th
                              ___ day of May, 2019.
24

25

26   _________________________________                  _______________________________
     MIRANDA M. DU                                      HOWARD D. MCKIBBEN
27   U.S. DISTRICT JUDGE                                U.S. DISTRICT JUDGE
28
     REASSIGNMENT ORDER - 1
